Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive.
With regards to restriction requirement, applicant asked the examiner to expand on the explanation that “….the apparatus/system of group II can be used to (sic) another and materially different process such as without any addition of additives”. Examiner request the applicant to refer to MPEP 2114.II., which states that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this instance, what is being added as additives does not differentiate the prior art apparatus where the prior art discloses a structure enabling addition of material(s) to the reactor. Attention should also be given to MPEP 2115, A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
The objections to the drawings and specification are moot in view of the amendment to the specification dated 06/02/2021.
With regards to rejection of claims 3 and 5 under 35 USC 103(a) as being unpatentable over Saho, in view of Alford, and Cort, applicant argued that a prima facie case of obviousness has not been made. Applicant points to limitation requiring “a reactive blanket”, and argued (page 12, paragraph 1.) that “As magnetite is reintroduced to the blanket from the second sub-assembly (Stage 4), its mass encourages particles to settle. The agitator keeps the particles partly in suspension. In contrast, the cited prior art tries to remove the magnetic material, while the claimed invention reuses it”. In response, the limitation “reactor blanket” is not distinguishable from Saho’s mixture in reactor 9b which comprises wastewater mixed with flocculant, additive and magnetic particles. Saho also teaches returning magnetic particles from fourth stage back to the reactor (refer fig. 1, and rejection of claim 1 below). Applicant further argued (page 12, paragraph 2.)  that “the purge or cleaning of the first sub-assembly goes back to the reactor tank”. This is taught by the Brook-Livinston (refer rejection of claim 1 below). Applicant further argued (page 12, paragraph 3.)  that “The cited art uses primarily a submerged magnet to reduce load to the final magnet. Instead, the reactor in Stage 2 uses a baffle and weir design to minimize the amount of solids that are sent to the first sub-assembly of Stage 3. Use of the weir to lessen the amount of solids sent to the first sub-assembly is neither disclosed nor suggested by the cited art.” Providing weir is disclosed by Cort for separation of water from most of the flocculants. Regarding the argument (page 12, paragraph 4.)  “The cited art uses magnetic separation. It has failed 
Applicant further argued (Page 14) that Saho’s approach differs from the claimed invention and further adds that “As summarized in the chart above, the method and the means of Saho ‘299 also contrast with the present disclosure as claimed.” This is not found to be persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argued (Page 14) that “In Saho ‘299, the preferred method of generating the acid and alkali is by electrochemical hydrolysis of sea water. That reference therefore teaches away from the claimed invention”. It is unclear what teaches away in Saho from claimed invention. The claim invention (as in claim 3) recites a reactor for mixing wastewater with addtives/flocculants/magnetic particles creating a mixture, the mixture is being separated by magnetic separator, separated magnetic particles are returned to the mixture. How does Saho teaches away from providing a system that achieves these cited limitations. In fact, Saho discloses a system that enables mixing wastewater with addtives/flocculants/magnetic particles creating a mixture, the mixture is being separated by magnetic separator, separated magnetic particles are returned to the mixture.
Applicant further argued (Page 14) that “Alford (which is assigned to the assignee of the present application) fails to suggest the desirability of combination with Saho ‘299. Nor does Saho ‘299 suggest that a weir be present (as mentioned in the 
Applicant further argued (page 14) that “Cort discloses an arrangement in which clarification and dewatering occur within a single process. Unlike the claimed invention, Cort does not prescribe a way to recover and reuse the magnetic material. While Cort does depict a weir, the weir is only presented to transport relatively solids-free material from the reactor.” One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner has indicated in the rejection why one of ordinary skill in the art would have incorporated features of Cort in the reactor of Saho.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “In contrast, the first sub-assembly (Stage 3) magnets are placed directly after the baffle-weir to further cleanse the fluid of settleable material behind the baffle-weir. Magnetic material that escapes the baffle-weir is captured by the Stage 3 magnets) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argued that “The References Must Be Viewed Without The Benefit Of Impermissible Hindsight Afforded By The Claimed Invention. Absent any suggestion to make the proposed combination, it is possible that hindsight may have been impermissibly used after a review of the claimed invention.” This is not found to be persuasive because Examiner has provided reason(s)/motivation(s) with regards to why the combination is proper (see claim rejections below).
Applicant further argued that “The comments made earlier about Saho ‘299 and Alford are incorporated here by reference. Simply stated, there is no reasonable expectation of success.” This is not found to be persuasive as discussed above.
In response to applicant's argument (page 15) that Hill is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hill is reasonably pertinent to the particular problem with which the applicant was concerned which his to provide a controller for controlling components of a system.
No additional arguments have been provided for remainder of claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0230299 (hereinafter referred as “Saho”), in view of US 2008/0035577 (hereinafter referred as “Brook-Levinson”), US 2004/0035760 (hereinafter referred as “Alford”), and US 2016/0221853 (hereinafter referred as “Cort”).
Regarding claim 3, Saho teaches an assembly (fig. 1) for treating contaminated fluid (wastewater), the assembly having 
a first stage (9a) with at least one of polymer make-up and coagulant feed units plus a dilution means (units 7a-7d supplies additives including magnetic powder slurry, sodium hydroxide aqueous solution, hydrochloric acid solution, and coagulant; [0037]); 
a second stage (9b) with a reactor including a tank and a mixer (11b), the second stage (9b) is in fluid communication with the first stage (9a) (refer fig. 1 indicating stages 9a and 9b being fluidically connected with line 8c) The mixture from stage 9a is sent to stage 9b, therefore, it is inherent and evident that reactor 9b comprises the mixture of 
a third stage (14) in fluid communication with the second stage (refer fig. 1, [0039]), the third stage having drum type magnetic separator separating magnetic flocs and purified water [0040]-[0044];
a fourth stage (51a) in fluid communication with the second stage (refer fig. 1, the mixture to be treated from reactor 9b is supplied to device 14, sludge composition from device 14 is supplied to 51a via devise 49 and 50a; furthermore, separated magnetic particles are sent back to 9b via tanks 7a and 9a), the limitation “in fluid communication with” does not require any direct communicating link between devices without additional devices inbetween;
a fifth stage having a dewatering feature (52f).
It is evident from fig. 1 that all devices within the system are directly or indirectly in fluid communication with each other.
Saho does not disclose a connection between the first assembly and the reactor tank enabling return of retentate/sludge to the reactor tank. However, such configuration is known in the art. Brook-Levinson discloses a system and method for treatment of wastewater, the system comprising a static mixer configured for continuous mixing the wastewater supplied thereto with desired reagents; a feeder of a magnetic powder; at least one coagulator apparatus; at least one oxidizer apparatus; at least one flocculant apparatus; and a magnetic separator configured for applying a magnetic field across an effluent of the wastewater, separating the magnetic sludge from the water, and returning the sludge to back to the mixer (Abstract, fig. 1, fig. 2). Weather to send a portion of 
Saho does not teach that the reactor comprises a weir.
Cort teaches a water treatment system comprising a reactor having a mixer and a weir ([0062]-[0063], fig. 3, 4, 6, 7a, 8b).
Saho and Cort are analogous inventions in the art of water treatment systems comprising a reactor having a mixer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reactor of Saho with teachings of Cort to provide a weir to enable removal of water from the reactor.
Saho does not teach magnetic separator comprising self-cleaning magnetic shuttles.
Alford teaches a magnetic separator including a chamber 11 having inlets and outlets 12, 13 which together define a flow path 14. Axially extending tubes 15 are disposed in an array around the cross-section of the chamber 11 and the perforated baffle plate 18 divides the chamber 11 into top and bottom compartments 16, 17. Each tube contains a magnetic shuttle 19, which can be moved up and down the tube between separator and release positions using a pneumatic control system (abstract).
Saho and Alford are analogous inventions in the art of liquid treatment using magnetic separators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saho with 
The limitation “following the process steps of claim 1” is directed to method of operating the apparatus and does not structurally limit the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 5, modified Saho teaches limitations of claim 3 as set forth above. Saho further discloses that the magnetic separators are disposed outside of the reactor (refer fig. 1, devices 14 and 51a are separate devices from tank 9a).
Regarding claim 16, modified Saho teaches limitations of claim 3 as set forth above. The second sub-assembly is in fluid communication with the first sub assembly via the reactor 9b since recovered magnetic particles are recycled to reactor 9a and mixture from reactor 9a is sent to the first sub assembly 14. Providing multiple second sub-assemblies is a mere duplication of parts in an assembly/apparatus. In In re Harza, .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saho in view of Alford and Cort as applied to claim 3 above, and further in view of KR100248174B1 (hereinafter referred as ’174, refer attached English language machine translation for claim mapping).
Regarding claims 18-20, modified Saho teaches limitations of claim 3 as set forth above. Modified Saho does not teach that the assembly of first and second subassemblies include a purge line through which at least some solids travel from the first sub-assembly, the purge line being connected to an influent port of the second sub-assembly via the reactor, and wherein the sub-assemblies can run in parallel, and that the sub-assemblies can run independently of each other.
‘174 teaches a magnetic fluid separation system (fig. 2, fig. 3) comprising a reactor (10), a first sub-assembly (20a), and a second sub-assembly (20b) connected in parallel with the reactor, the system comprises a purge line through which at least some of the solids travel from the first sub-assembly to the second assembly through the reactor (refer fig. 2, solids from sub-assemblies 20a/20b are recycled to the reactor).
Modified Saho and ‘174 are analogous inventions in the art of fluid separation systems comprising magnetic separators. It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the assembly of modified Saho with teachings of ‘174 to provide the assembly of first and second .
Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saho in view of Alford, Cort and Hill.
Regarding claim 6, Saho teaches an assembly (fig. 1) for treating contaminated fluid (wastewater), the assembly having a contaminated fluid conduit (8a) that is adapted to duct contaminated fluid, the contaminated fluid conduit being adapted to receive one or more additives to create a modified fluid additives that are delivered to a reactor (9b);
a first sub-assembly (14) downstream from the reactor with a magnetic separator for separating magnetic particles from the contaminated fluid [0040]-[0044] in fluid communication via the reactor with a second sub-assembly (51a) having magnetic separator.
Saho does not teach that the reactor comprises a weir providing a reactor zone and quiescent zone.
Cort teaches a water treatment system comprising a reactor having a mixer and a weir ([0062]-[0063], fig. 2, 3, 4, 6, 7a, 8b). The reactor provides a reactor zone (in section with mixer) and quiescent zone (for example, zone 26 in fig. 2).
Saho and Cort are analogous inventions in the art of water treatment systems comprising a reactor having a mixer. It would have been obvious to one of ordinary skill 
Saho does not teach that the first sub- assembly includes at least one inner tube disposable in a fluid flow path; a magnet within the at least one inner tube, the magnet being movable between a separator position in the at least one inner tube and a release position in which the magnet is withdrawn from the at least one inner tube; wherein the magnet is in the form of a shuttle and the at least one inner tube is part of a longer tube disposable within the fluid flow path; whereby the magnet moves between its positions by differential pressure being created across the magnet; and a logic module in communication with actuators that influence an outlet valve for directing fluid in a first direction when the shuttle is in its separator position and in a second direction when the shuttle is in its release position.
Alford teaches a magnetic separator including a chamber 11 having inlets and outlets 12, 13 which together define a flow path 14. Axially extending tubes 15 are disposed in an array around the cross-section of the chamber 11 and the perforated baffle plate 18 divides the chamber 11 into top and bottom compartments 16, 17. Each tube contains a magnetic shuttle 19, which can be moved up and down the tube between separator and release positions using a pneumatic control system (abstract).
Saho and Alford are analogous inventions in the art of liquid treatment using magnetic separators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saho with 
Hill teaches a solids separation system comprising a plurality of valves, wherein valves are controlled by actuators and logic controller [0024]. Therefore, Hill establishes that it is known in the art to use actuator and logic controllers to control valves. 
Modified Saho and Hill are analogous inventions in the art of solids separation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of modified Saho with teachings of Hill to provide actuator and logic module for control of valve(s) because applying a known technique (use of actuator and logic controller) to a known device (valves) ready for improvement to yield predictable results (automate a manual activity) is a rational that supports a conclusion of obviousness in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Saho does not disclose which type of magnetic separator is used in the second sub-assembly, however, use of drum-type magnetic separator is known in the art (as disclosed by Saho in the first sub-assembly). Selection of known types of magnetic separators would have been an obvious matter of choice to one of ordinary skill in the art. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 
Regarding claim 7, modified Saho teaches limitations of claim 6 as set forth above. Alford further teaches that there is a plurality of tubes and at least one magnetic shuttle in each tube (refer fig. 1, abstract, [0020]-[0025]).
Regarding claim 8, modified Saho teaches limitations of claim 7 as set forth above. Alford further teaches that the tubes are arranged in a general circular array (refer fig. 1, abstract, [0020]-[0025]).
Regarding claim 9
Regarding claims 10 and 11, modified Saho teaches limitations of claim 8 as set forth above. Alford further teaches that a baffle plate (18), wherein the baffle plate includes apertures to allow fluid flow between tubes (refer fig. 1).
Regarding claim 13, modified Saho teaches limitations of claim 6 as set forth above. Alford further teaches that a valve supplies compressed air to the tube to move the shuttle between its positions [0007].
Regarding claim 14, modified Saho teaches limitations of claim 6 as set forth above. Alford further teaches that a baffle plate comprising one set of apertures for receiving the tubes and another set of apertures to allow fluid flow there between ([0008], [0020], [0029]). Alford teaches providing fluid communication means between upper and lower chamber that is divided by the baffle plate. Selecting whether to provide apertures or indentations allowing fluid to communicate across the baffle plate would have been an obvious matter of design choice to one of ordinary skill in the art.
Regarding claim 15, modified Saho teaches limitations of claim 6 as set forth above. Alford further teaches that the tube is disposed in a chamber divided by a baffle plate through which the tube extends, and the cleaning position lies upstream of the baffle, and the separator position lies downstream of the baffle (fig. 1, abstract, [0004], [0005], [0009]-[0012], [0020]).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 21 is allowable over prior arts US 2005/0230299 (Saho), US 2008/0035577 (Brook-Levinson), US 2004/0035760 (Alford), and US 2016/0221853 (Cort). While Saho discloses a system wherein a contaminated fluid is mixed with .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777